Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In independent claim 1 line 3 the limitation “an external surface” is indefinite since it not clear what is the antecedent for the external surface. What is the reference point for the external surface? Is it the fluid storage chamber or some other element?








Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2012/0183281) to Sato et al.
Regarding independent claim 1, Sato et al. discloses a fluid storage chamber (12) defined by side walls (See FIG. 2A), a bottom wall (See FIG. 2A) and a top (See FIG. 2A); and
a thermal interface (16) on an external surface (14) (the heat on the interface (16) radiates on the external surface of (14)) for transference of thermal energy into the fluid storage chamber (12), the side walls (See FIG. 5A) and the bottom wall (14b) (See paragraph [0026]-[0028]).
Rejections 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2012/0183281) to Sato et al.
Regarding claim 2, Sato et al. is silent regarding that the side walls include a wall thickness that varies in a direction away from the thermal interface. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the side walls (FIG. 2A) to vary in thickness in a direction away from the thermal interface as matter of design for ergonomically grasping the device. 
Regarding claim 3, Sato et al. is silent regarding the wall thickness of the side walls decreases in a direction away from the thermal interface. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the side walls include a wall thickness that varies in a direction away from the thermal interface as matter of design for ergonomically grasping the device.
Regarding claim 4, Sato et al. is silent that the bottom wall includes an interior surface and an exterior surface and the exterior surface comprises the thermal interface. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the bottom wall includes an interior surface and an exterior surface and the exterior surface comprises the thermal interface as matter of design for ergonomically grasping the device.
Allowable Subject Matter
4.	Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. U.S. Patent Publication (2012/0183281) to Sato et al. is used to reject claims, 1, 8 and 9. The Applicant at page 1 of the Remarks concludes that Sato et al. is directed to a warming device for a warming washer fluid. The Applicant asserts that Sato et al. does not disclose the features of claim 1 as amended since the heater is not in contact with any surface, internal nor external surface of the storage chamber 12. Rather, the heater (16) transfers into the fluid that is circulated through the heating chamber (14). However, amended claim 1 does not limit the exterior surface to the storage chamber. The thermal interface is merely on an external surface but claim 1 is silent with respect to the origin of the external surface. Therefore, claim 1 is anticipated by Sato et al. with element (16) being the thermal interface on exterior surface (14). As stated in the rejection above, the heating element (16) radiates heat on the exterior surface (14) that is transferred to the storage chamber. 
	With respect to claims 2-4, the obviousness rejection is traversed. The Applicant argues that there is not a prima facie case for obviousness being made. However, the varying thickness of existing side walls of the washing device are within the level of skill for one of ordinary skill since such it would obvious to modify existing side walls to fit the contours of various vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723